First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 13, 14, 17, 18 and 20-24 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claims 26 and 28 under 35 USC 112, first paragraph, scope of enablement is made moot by the cancellation of the instant claims.
The rejection of claims 23 and 24 under 35 USC 112, first paragraph, scope of enablement is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 26 and 28 under 35 U.S.C. 103 over He et al. (National J. of Andrology, 2004 cited by applicant on IDS submitted 07/01/2019) and (i) Allegretti et al. (W02010031835 cited by applicant on IDS submitted 07/01/2019) or (ii) Allegretti et al. (W02005090295 cited by applicant on IDS submitted 07/01/2019) in combination is made moot by the cancellation of the instant claims.

The rejection of claims 13, 14, 17, 18 and 20-24 under 35 U.S.C. 103 over He et al. (National J. of Andrology, 2004 cited by applicant on IDS submitted 07/01/2019) and (i) Allegretti et al. (W02010031835 cited by applicant on IDS submitted 07/01/2019) or (ii) Allegretti et al. (W02005090295 cited by applicant on IDS submitted 07/01/2019) in combination is maintained.
He et al. discloses that IL-8 and TNF-α are elevated in prostatic secretions of men with chronic prostatitis (see English Abstract).
Allegretti et al. teaches IL-8 inhibitors
‘835 teaches compounds of 
    PNG
    media_image1.png
    149
    237
    media_image1.png
    Greyscale
or pharmaceutically acceptable salts thereof, including (2S)-2-(4-{[4-(trifluoromethyl)-1,3-thiazol-2-yl]amino} phenyl)propanoic acid and (2S)-2-(4-{[4-(trifluoromethyl)-1,3-thiazol-2-yl] amino} as recited by instant claims 17-18 (see the entire article, especially page 5, line 11 - page 6, line 29; page 7, compounds 3, 3a and 19) or
‘295 teaches compounds of 
    PNG
    media_image2.png
    140
    256
    media_image2.png
    Greyscale
or pharmaceutically
acceptable salts thereof, including R(-)-2-[(4’-trifluoromethanesulfonyloxy)phenyl] -N- ethanesulfonyl propionamide and R(-)-2-[(4’-trifluoromethanesulfonyloxy) phenyl]-N-methanesulfonyl propionamide sodium salt, as recited by instant claims 20-21 (see the entire article, especially page 2, line 17 - page 3, line 26; page 4, lines 10-19; page 5, compounds 1 and la).

Based on the teaching of He et al. that IL-8 and TNF-α are elevated in prostatic secretions of men with chronic prostatitis, it would have been obvious to the skilled artisan in the art to utilize the compounds of Allegretti et al. ‘835 and ‘295:

    PNG
    media_image1.png
    149
    237
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    140
    256
    media_image2.png
    Greyscale
in the treatment of chronic prostatitis.  The motivation is based on the teachings of Allegretti et al. ‘835 and ‘295 that the compounds are inhibitors of IL-8.
Claims 23 and 24 recite the addition of at least one further pharmaceutically active compound such as antibiotics, anti-inflammatory agents, etc.


    PNG
    media_image3.png
    325
    639
    media_image3.png
    Greyscale

Thus, the combination of the compounds as taught by Allegretti et al. and antibiotics, etc. to provide treatment for CP/CPPS would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
For these reasons, the claimed invention is rendered prima facie obvious.

Claims 13, 14, 17, 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (National J. of Andrology, 2004 cited by applicant on IDS submitted 07/01/2019), Penna et al. (Eur. Urology, 2007) and (i) Allegretti et al. (W02010031835 cited by applicant on IDS submitted 07/01/2019) or (ii) Allegretti et al. (W02005090295 cited by applicant on IDS submitted 07/01/2019)

Penna et al. teaches IL-8 as a useful biomarker in chronic prostate inflammatory conditions which is potentially applicable to disease diagnosis, prognosis and assessment of treatment efficacy and an interesting therapeutic target for the treatment of said diseases (see the entire article, especially pages 530-532, Discussion and Conclusions).
Allegretti et al. teaches IL-8 inhibitors
‘835 teaches compounds of 
    PNG
    media_image1.png
    149
    237
    media_image1.png
    Greyscale
or pharmaceutically acceptable salts thereof, including (2S)-2-(4-{[4-(trifluoromethyl)-1,3-thiazol-2-yl]amino} phenyl)propanoic acid and (2S)-2-(4-{[4-(trifluoromethyl)-1,3-thiazol-2-yl] amino} phenyl) propanoic acid sodium salt, as recited by instant claims 17-18 (see the entire article, especially page 5, line 11 - page 6, line 29; page 7, compounds 3, 3a and 19) or
‘295 teaches compounds of 
    PNG
    media_image2.png
    140
    256
    media_image2.png
    Greyscale
or pharmaceutically
acceptable salts thereof, including R(-)-2-[(4’-trifluoromethanesulfonyloxy)phenyl] -N- ethanesulfonyl propionamide and R(-)-2-[(4’-trifluoromethanesulfonyloxy) phenyl]-N-methanesulfonyl propionamide sodium salt, as recited by instant claims 20-21 (see the entire article, especially page 2, line 17 - page 3, line 26; page 4, lines 10-19; page 5, compounds 1 and la).

Based on the teaching of (i) He et al. that IL-8 and TNF-α are elevated in prostatic secretions of men with chronic prostatitis and (ii) Penna et al. that IL-8 is a useful biomarker for CP/CPPS and an interesting therapeutic target for the treatment thereof, it would have been obvious to the skilled artisan in the art to utilize the compounds of Allegretti et al. ‘835 and ‘295 which are IL-8 inhibitors:

    PNG
    media_image1.png
    149
    237
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    140
    256
    media_image2.png
    Greyscale
in the treatment of chronic prostatitis.  The motivation is based on the teachings of He and Penna of the importance of IL-8 in the prognosis and the progression of CP/CPPS and the teaching of Allegretti et al. ‘835 and ‘295 that the compounds are inhibitors of IL-8.
Claims 23 and 24 recite the addition of at least one further pharmaceutically active compound such as antibiotics, anti-inflammatory agents, etc.
As set forth in the present specification, compounds such as antibiotics are known to be useful in treating CP/CPPS (see for example, paragraph bridging pages 2-3).  As recognized by MPEP § 2144.06(I):

    PNG
    media_image4.png
    325
    639
    media_image4.png
    Greyscale

Thus, the combination of the compounds as taught by Allegretti et al. and antibiotics, etc. to provide treatment for CP/CPPS would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues 
He et al. does not suggest that IL-8 and TNF-α have any role in the pathogenesis of the disease; 
Penna et al. relates to IL-8 as a biomarker and the speculative statement therein concerning the potential role of IL-8 in treatment of CP/CPPS and BPH is not supported by data disclosed therein; and
The Declaration of Dr. Aramini explains that the Office position that the role of IL-8 and TNF-α in the pathogenesis of the claimed conditions would have been known to the skilled artisan at the time of the present invention is without basis.
Applicant’s argument was considered but not persuasive for the following reasons.
Applicant’s seems to be arguing that without data showing the effect of the compounds in treating CP/CPPS, the claimed invention would not be prima facie obvious.  However, the issue is whether the prior art provides a reasonable expectation of treatment of CP/CPPS with IL-8 inhibitors.
As noted above, He et al. teaches IL-8 and TNF-α are elevated in prostatic secretions of men with chronic prostatitis and the art, as evidenced by Penna et al., teaches IL-8 is a useful biomarker for CP/CPPS and an interesting therapeutic target for the treatment.  Penna also notes:

    PNG
    media_image5.png
    68
    456
    media_image5.png
    Greyscale
(see Abstract);

    PNG
    media_image6.png
    72
    346
    media_image6.png
    Greyscale
(see pgae 529, paragraph 3.3);

    PNG
    media_image7.png
    43
    326
    media_image7.png
    Greyscale
(see page 530);

    PNG
    media_image8.png
    264
    327
    media_image8.png
    Greyscale
(see page 531);

    PNG
    media_image9.png
    287
    338
    media_image9.png
    Greyscale
(see page 532), etc.
Thus, contrary to applicant’s argument, in the remarks and declaration, the art, especially Penna, teaches a correlation between IL-8 levels and symptoms in CP/CPPS as well as prostate cell growth, i.e., the involvement of IL-8 in the pathogenesis of the claimed conditions.  Based on said teachings, the skilled artisan would have the reasonable expectation that inhibition of IL-8 would inhibit prostate cell growth and, thus, would provide therapeutic treatment of CP/CPPS.  
For these reasons, the rejection of claims 13, 14, 17, 18 and 20-24 as discussed above in paragraphs 8 and 9 are rendered prima facie obvious.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628